                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                          WICHITA FALLS DIVISION

PAM BROOKS,                                 §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Civil Action No. 7:18-cv-00102-O-BP
                                            §
WEHNER MULTIFAMILY, LLC,                    §
et al.,                                     §
                                            §
      Defendants.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (ECF No. 16). No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The District Judge reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge

are correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Defendant United States Post Office’s (“USPS”)

Motion to Dismiss for Lack of Jurisdiction (ECF No. 7) is GRANTED. Plaintiff’s claims

against USPS are hereby DISMISSED without prejudice. The Court DECLINES to

exercise supplemental jurisdiction over Plaintiff’s claims against Defendant Wehner and

hereby REMANDS the case to the state court from whence is came.

      SO ORDERED on this 17th day of December, 2018.



                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE
